Citation Nr: 0534930	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  03-07 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The veteran retired in September 1965 after more than 20 
years of active duty.  He died in December 1986, and the 
appellant is his surviving spouse.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2002 determination by the Winston-Salem Department of 
Veterans Affairs (VA) Regional Office (RO), which declined to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  In November 2004, the 
appellant appeared at a Travel Board hearing before the 
undersigned.  That same month, the Board granted the 
appellant's motion (presented orally at the hearing) to 
advance her appeal on the Board's docket.  It was also agreed 
at the hearing that the record would be held in abeyance for 
ninety days for additional evidence to be submitted.  In 
correspondence received in January 2005, the appellant 
requested an additional sixty day period in which to submit 
additional evidence.  The Board granted that motion on 
February 15, 2005, and the appellant was advised that the 
Board's review of her appeal would be suspended until April 
15, 2005.  No additional evidence was received during the 
abeyance periods.  


FINDINGS OF FACT

1.  In November 1987, the Board denied service connection for 
the cause of the veteran's death, essentially on the basis 
that a service-connected disability did not cause or 
contribute substantially or materially to his death, and 
there was no evidence that any listed cause of death (as 
shown on the death certificate and by autopsy) was related to 
service.  
2.  An unappealed January 1990 rating decision reopened the 
claim, but denied it on de novo review, finding essentially 
that a service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death, and there was no evidence that any listed cause of 
death was related to service.

3.  Evidence received since the January 1990 rating decision 
either duplicates or is cumulative to evidence then of 
record, and it does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the January 1990 rating decision is 
not new and material, and the claim of service connection for 
the cause of the veteran's death may not be reopened.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that VA notification requirements are met.  
The appellant was provided VCAA notice in August 2002 
correspondence (prior to the decision on appeal) from the RO, 
and in a December 2002 statement of the case (SOC).  She was 
notified (in the August 2002 correspondence, in the September 
2002 decision, and in the SOC) of everything required.  
Specifically, the December 2002 SOC informed the appellant of 
the allocation of responsibility of the parties to identify 
and obtain additional evidence in order to substantiate her 
claim.  While complete notice was not provided prior to the 
rating decision on appeal, the appellant is not prejudiced by 
any notice timing defect.  She has had ample opportunity to 
respond and supplement the record after the subsequent full 
notice via SOC, and has had ample opportunity (with 
extensions of time to submit evidence) to participate in the 
adjudicatory process.  

Regarding content of notice, the September 2002 decision and 
the SOC informed the appellant of what the evidence showed 
and why the claim was denied.  She was advised by the August 
2002 correspondence and the SOC that VA would make reasonable 
efforts to help her get pertinent evidence, but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  While she was not 
specifically informed of the definition of "new and material 
evidence," in the August 2002 correspondence, the September 
2002 decision and the December 2002 SOC expressly defined 
"new and material evidence," and both documents informed 
the appellant of what information or evidence VA needed from 
her.  The RO has asked the appellant to submit, or provide 
releases for VA to obtain, any pertinent records.  Everything 
submitted to date has been accepted for the record and 
considered.  In August 2002 correspondence to the RO, the 
appellant reported that she did not have any more pertinent 
records to submit.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record (including service medical 
records) has been secured.  A decision review officer 
reviewed the case de novo (see December 2002 SOC).  Notably, 
in a claim to reopen the duty to assist by obtaining a 
medical opinion does not attach until the claim is indeed 
reopened.  See 38 C.F.R. § 3.159(c)(4)(iii).  Evidentiary 
development is complete to the extent possible; VA's duties 
to notify and assist are met.  It is not prejudicial to the 
veteran for the Board to proceed with appellate review.  
Mayfield, supra; Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

Background

Historically, the Board denied service connection for the 
cause of the veteran's death in November 1987, finding 
essentially that a service-connected disability did not cause 
or contribute substantially or materially to his death, and 
there was no evidence that any listed cause of death (as 
shown on the death certificate and by autopsy) was related to 
service.  That decision is final.  38 U.S.C.A. § 7104.  In 
January 1990 the RO reopened the claim, readjudicated it de 
novo, and denied service connection for the cause of the 
veteran's death, finding essentially that the evidence did 
not show that a service-connected disability caused or 
contributed substantially or materially to the veteran's 
death, or that any listed cause of death was related to 
service.  The appellant did not appeal the January 1990 
rating decision.  

The evidence of record in January 1990 included service 
medical records which are negative for clinical findings or 
diagnosis of a heart condition.  They show that the veteran 
was hospitalized in a U.S. Army hospital for four days in 
November 1959 with diagnosis of hyperlipemia and chronic 
gastritis, cause undetermined.  A service examiner stated, 
"[i]t is believed that this patient presents classical 
symptoms and laboratory data of hyperlipemia.  Typical that 
his symptoms follow massive intake of alcoholic beverages (in 
this case almost every day)."  The veteran was transferred 
for observation at another U.S. Army hospital, and a 
narrative summary of that hospitalization shows that the 
veteran was discharged in good condition.  Diagnosis was 
"observation, medical, for hyperlipemia, no disease found."  
An April 1965 report of examination on the veteran's 
retirement from service is negative for diagnosis of a 
cardiovascular disability; clinical evaluation of the heart 
and vascular system was normal.  

Postservice medical evidence included VA examination reports 
dated in May 1966, May 1968, October 1970, March 1976, 
November 1978, and April 1983.  The reports are negative for 
clinical findings or diagnosis of a cardiovascular disorder.  
The examination reports are most notable for clinical 
findings and diagnoses related to service-connected 
lumbosacral strain, postoperative scars for a bilateral 
hernia repair, and psychophysiological gastrointestinal 
reaction.  

The earliest postservice evidence of a cardiovascular problem 
is a September 1980 VA outpatient record showing that the 
veteran complained of substernal pain on exertion.  Clinical 
evaluation revealed normal blood pressure, and the diagnosis 
was probable angina pectoris, with risk factors of family 
history and increased lipids.  Follow-up clinical evaluation 
in October 1980 revealed further complaints of atypical chest 
pain "which was deemed [gastrointestinal] in origin"; 
cholelithiasis was diagnosed.  Another October 1980 report of 
VA medical treatment shows diagnoses of chest pain (probably 
gallbladder disease), hyperlipidemia (Type IV), and status 
post gastrectomy for peptic ulcer disease.  

The veteran died in December 1986 at the age of 60; the 
immediate cause of death shown on the death certificate was 
right coronary thrombosis.  No condition was shown as giving 
rise to or underlying the immediate cause of death.  The 
final diagnoses shown by autopsy (post arterial embalming) 
were: coronary atherosclerosis with occlusion of the right 
coronary artery, and fatty liver.  A pathologist opined that 
the cause of death was ischemic heart disease secondary to 
right coronary artery thrombus.  The pathologist commented 
that the thrombosis of the right coronary artery was at least 
in part several day or weeks old; and fine diffuse fatty 
vacuolation of the liver (shown on autopsy) was consistent 
with alcohol abuse.  

At the time of the veteran's death, service connection had 
been established for lumbosacral strain, rated 10 percent; 
for psychophysiologic gastrointestinal reaction, rated 10 
percent; and for postoperative scar, bilateral inguinal 
hernia repair, rated noncompensable.  

The appellant's initial claim of service connection for the 
cause of the veteran's death was denied in a January 1987 
rating decision.  The appellant appealed that decision, and 
in November 1987 the Board upheld the January 1987 rating 
decision, finding that the evidence failed to show that a 
service-connected disability caused or contributed 
substantially or materially to the veteran's death, and that 
the evidence was negative for showing that any listed cause 
of death was related to service.  

In a September 5, 1989 letter, a private physician stated:

[The veteran's] death was as a result of 
heart disease, which was caused by 
coronary atherosclerosis.  This was due 
to fat substance in his blood, which had 
been present for sometime.  As near as we 
can tell, he has had a prior history of 
elevated Serum Lipids.  

In a September 25, 1989 letter, the same private physician 
noted that the veteran had a documented history of elevation 
of his Serum Lipids in the past, including during service.  
The physician also noted the diagnosis of hyperlipemia during 
the veteran's service, and the recommendation at that time 
that the veteran be permanently placed on a low fat diet.  
The physician stated, "In view of the history, this 
individual has had documentation of elevated lipids and it is 
well known that this leads to the formation of coronary 
atherosclerosis, which in this case ultimately lead [sic] to 
the death of [the veteran]."

Based on the private physician's September 1989 letter, the 
RO issued a January 1990 rating decision which reopened the 
claim on the ground that new and material evidence had been 
received, but denied the claim on the merits.  The appellant 
did not appeal the decision, and accordingly it is final.  38 
U.S.C.A. § 7105.  

Evidence received subsequent to the January 1990 rating 
decision includes copies of service medical records (which 
were already of record and considered by the RO in the 
January 1980 decision).  Also received subsequent to the 
January 1990 decision was June 2002 letter, wherein the 
private physician noted above again opined that there was 
nexus between the diagnosis of hyperlipidemia in service and 
the cause of the veteran's death.  The physician reported 
that the veteran "did drink a fair amount, which would 
account for the fatty liver."  The physician again noted 
that the service medical records show diagnoses of gastritis 
and hyperlipidemia in November 1959.  It was specifically 
noted that on November 16, 1959, the veteran's lipid level 
was 4,093 milligrams per 100 milliliters, and one week later 
he had a serum level of 787.  The physician stated, "I'm 
sure that this increased [the veteran's] development of 
coronary atherosclerosis, which ultimately led to his death 
[in December 1986].  

At the November 2004 hearing, the appellant reiterated her 
contention that there is a relationship between the cause of 
the veteran's death and his service.  Essentially, she 
continued to assert that the clinical findings of 
hyperlipemia in service constituted the initial manifestation 
of a cardiovascular condition that was related to the right 
coronary thrombosis shown as the cause of the veteran's 
death.  At the hearing, she was advised that the June 2002 
letter from the private physician appeared to duplicate 
findings and opinions the physician provided in the two 
September 1989 letters considered in the January 1990 
decision, and if that were so, would not constitute new and 
material evidence.  She was advised of what would be 
considered new and material evidence, and was informed that 
her appeal would be held in abeyance for 90 days so that she 
might obtain such evidence.  No additional evidence has been 
received.  

Legal Criteria and Analysis

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

The regulation defining new and material evidence (38 C.F.R. 
§ 3.156(a)) has been amended.  The revised 38 C.F.R. § 
3.156(a) applies to claims to reopen received on or after 
August 29, 2001.  Because the appellant's most recent request 
to reopen her claim was received in July 2002, the amended 
regulation applies to this claim.  Under the amended version 
of 38 C.F.R. § 3.156(a), "new" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured.  See 38 U.S.C.A. § 5103A.

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, if the evidence is not new, it is not necessary 
to go on and determine whether it is material.  

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310.  A disability which caused 
the veteran's death is service-connected if it resulted from 
injury or disease incurred or aggravated in line of duty in 
the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304, 3.312.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  

In order to establish service connection for the cause of the 
veteran's death, a surviving spouse must show that a 
disability incurred in or aggravated by service was either a 
principal or contributory cause of death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  

In the case of any veteran who served on active duty for 
ninety days or more and a chronic disease, to include 
cardiovascular disease, becomes manifest to a degree of ten 
percent or more within one year from the date of separation 
from such service, such disease shall be presumed to have 
been incurred in service, notwithstanding that there is no 
record of evidence of such disease during service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.307, 3.309.  

As noted above, the appellant's claim of service connection 
for the case of the veteran's death was last finally denied 
by the RO in January 1990.  She was properly notified of that 
decision and of her appellate rights, and did not appeal the 
decision.  Accordingly, it is final.  38 U.S.C.A. § 7105.  

Copies of service medical records were considered in the RO's 
January 1990 decision.  Photocopies of the service records 
are merely duplicate evidence, and not "new."  

The June 2002 letter from the private physician was not of 
record in January 1990.  However, it merely reiterates the 
statements and opinions that the physician set forth in the 
two letters in September 1989.  Thus, the June 2002 letter is 
"cumulative" to the evidence considered by the RO in the 
January 2000 decision, and is duplicate evidence that is not 
"new."  

Regarding the appellant's own assertions/testimony that a 
service-connected disability caused or contributed 
substantially or materially to the veteran's death, or that 
there is a nexus between the listed cause of death and 
service, such lay statements are not competent evidence 
inasmuch as opinions regarding such matters require medical 
expertise, and laypersons lack such expertise.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Furthermore, to the 
extent that the statements of the appellant suggest that a 
service-connected disability caused or contributed 
substantially or materially to the veteran's death; or that 
there is a link, or nexus between any listed cause of death 
and service, they restate contentions previously made, and 
are duplicate evidence that is not "new."

No item of additional evidence received since the January 
1990 rating decision presents information that was not 
previously considered.  Hence, the additional evidence 
received is not new, and the matter of materiality of such 
evidence need not be addressed.  

In summary, the additional evidence is not new, and does not 
raise a reasonable possibility of substantiating the claim of 
service connection for the cause of the veteran's death.  As 
new and material evidence has not been received, the claim 
may not be reopened.


ORDER

The appeal to reopen a claim of service connection for the 
cause of the veteran's death is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


